Citation Nr: 0612264	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic bilateral foot disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic low back disorder.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claims of service connection for a 
chronic bilateral foot disorder and a chronic back disorder.  
In January 2006, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic bilateral foot disorder is GRANTED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder and service 
connection for a chronic bilateral foot disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In February 1991, the Board denied service connection for 
plantar warts and calluses of the feet.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

2.  The evidence received since the February 1991 Board 
decision raises a reasonable possibility of substantiating 
the claim of service connection for a foot disability. 


CONCLUSION OF LAW

The February 1991 Board decision which denied service 
connection for plantar warts and calluses of the feet is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic bilateral foot disorder has been presented; the claim 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In light of the decision 
to reopen the veteran's claim, and conduct additional 
evidentiary development pursuant to the VCAA, a discussion 
regarding VCAA compliance is unnecessary at this juncture. 

II.  Chronic Bilateral Foot Disorder

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2005).  

In February 1991, the Board reopened the veteran's claim of 
entitlement to service connection for plantar calluses and 
warts and denied such on the merits.  It was opined that the 
claimed disabilities existed prior to active service and were 
not aggravated therein.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision. 

The evidence considered by the Board in formulating its 
February 1991 decision may be briefly summarized.  The report 
of the veteran's April 1969 physical examination for service 
entrance indicates that the veteran was diagnosed with second 
degree pes planus, corns, and warts.  A May 1969 Army 
treatment record states that the veteran was treated for 
painful calluses on both feet.  The report of the veteran's 
March 1971 physical examination for service separation states 
that the veteran's feet were found to be normal.  In his 
November 1979 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he was 
dismissed from reserve camp due to his inability to wear 
shoes.    Written statements from John M. Portera, D.P.M., 
dated in December 1982 and June 1985 relate that the veteran 
was diagnosed with and treated for chronic plantar keratoma 
of the second and fifth toes, heloma dura of the fourth toes, 
heloma molle of the left third and both fourth interspaces, 
right heel plantar keratoma, and right tylomata hallux and 
the "MPJ."  The report of an August 1989 VA examination for 
compensation purposes states that an impression of "history 
of callosities and plantar wart-like lesions of both feet 
aggravated in service" was advanced.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2005) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1991 Board decision 
consists of photocopies of the veteran's service medical 
records and the report of the August 1989 VA examination for 
compensation purposes; clinical documentation and a written 
statement from Dr. Portera; the transcript of the January 
2006 hearing before the undersigned Acting Veterans Law 
Judge; and written statements from the veteran.  An undated 
written statement from Dr. Portera received in January 2006 
advances that:

Patient stated that while in the service, 
he only had one keratoma on each plantar 
aspect on his feet.  He also stated that 
due to prolonged walking, standing, and 
the types of shoes worn in the service, 
he developed the other lesions.  ...  In my 
professional podiatric opinion, [the 
veteran's] plantar keratomas are the 
result of a certain type of skin texture 
(see enclosed sheet entitled 
"Hyperkeratosis and Tylomata").  ...  
Again, in my professional opinion, 
prolonged walking and standing, in 
addition to ill-fitting shoes while in 
the military, could have caused [the 
veteran's] initial condition to worsen.  

The Board finds that Dr. Portera's written statement 
constitutes new and material evidence in that it raises a 
reasonable possibility of substantiating the claim of service 
connection for a chronic foot disorder in that it states that 
such was aggravated in service.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for a chronic bilateral foot disorder is 
reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic bilateral foot disorder 
is GRANTED.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  On remand, the veteran 
should be given appropriate notice with regard to his 
application to reopen a claim of service connection for a 
back disability.  In a recent decision, the Court held that 
the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  In 
the instant appeal, the veteran was not provided with 
adequate notice with regard to both of his claims under 
Dingess.  On remand, appropriate action should be taken.

The Board finds that an additional evaluation would be 
helpful in resolving the etiology of the veteran's foot 
disorder.  

An August 2002 Improved Pension Eligibility Verification 
Report (Veteran with Children) (VA Form 21-0517-1) notes that 
he was in receipt of Social Security Administration (SSA) 
disability benefits.  Documentation of the veteran's SSA 
award of disability benefits and the evidence considered by 
the SSA in making the award is not of record.  The VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the  notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) and Kent v. 
Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic bilateral foot 
and back disabilities including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.

4.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after April 2002, not 
already of record, for incorporation into 
the record.

5.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic foot and back 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

a.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic foot 
disability had its onset during 
active service; if found to have 
existed prior to service entrance, 
to have increased in severity beyond 
its natural progression during 
active service; or is in any other 
way causally related to active 
service.  

b.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified back or spinal 
disorder had its onset during active 
service; is etiological related to 
the veteran's chronic foot 
disabilities (via direct causation 
or aggravation); or is in any other 
way causally related to active 
service.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic bilateral foot disorder on a de 
novo basis and readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic back disorder.  
If the benefits sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


